DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Abodukudusi CN 212559585 U.
 	With respect to claim 7, the CN 212559585 U reference discloses a magnetized electrolysis device in the figures and disclosure of the figures.  A magnetizing electrolysis device 7 comprises a magnetizing electrolytic barrel 706; the upper part of the inner wall of the magnetizing electrolytic barrel 706 is circumferentially fixed with vertical magnets 701 distributed at intervals along the circumference; magnetizing electrolytic barrel 706 inner wall lower part is fixed with a multi-layer electrolytic net; each electrolytic net comprises an electrolytic rod 702 of the positive electrode or negative electrode point distributed at intervals; the adjacent electrolytic rod 702 electrifying type is opposite; magnetizing electrolytic barrel 706 is provided with a third filter box 703, the third filter is connected with a third temporary water tank 704, the second temporary water tank 610 is provided with a third water outlet 705.
 	The Examiner notes a portion of the claim is drawn to intended use such as “when connected”, also, the magnets are considered permanent, since they are disclosed as different. 
 	A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Fraim CN 107108284 A.
 	With respect to claim 8, the CN 107108284 A reference discloses in FIG. 15 and FIG. 17, capable of deploying any number of these novel electro-catalysis paddle type electrode in cylindrical 500 or rectangular 600 reactor.  The paddle-type electrode assembly may be connected to the DC power source positive pole and negative pole outlet. DC power supply. Wherein the outer surface of the plate electrode is provided with a projection for partially surrounding the electrode generating micro-turbulence and micro-vortex. 	

Allowable Subject Matter
Claims 1-6 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not suggest nor fairly disclose a rare earth magnet electrically connecting the first and second electrode structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774